         Case 5:18-cv-01763-HNJ Document 15 Filed 01/24/19 Page 1 of 1                       FILED
                                                                                    2019 Jan-24 PM 01:46
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

FREDERICK O’DELL,                         )
                                          )
              Plaintiff                   )
                                          )
       vs.                                )      Case No. 5:18-cv-01763-HNJ
                                          )
WALMART STORES, INC., et al.,             )
                                          )
              Defendants                  )


                                       ORDER

       Plaintiff Frederick O’Dell filed a Motion to Remand. Defendants shall file a

response to Plaintiff’s motion within fourteen (14) days of the entry date of this order.

Plaintiff shall file any reply within seven (7) days afterwards.

       DONE this 24th day of January, 2019.



                                                 ______________________________
                                                 HERMAN N. JOHNSON, JR.
                                                 UNITED STATES MAGISTRATE JUDGE
